               Case 3:20-cv-00978-MHH Document 1 Filed 07/10/20 Page 1 of 6                     FILED
                                                                                        2020 Jul-10 AM 11:23
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHWESTERN DIVISION

 FAME ENTERPRISES, INC.,                        )
                                                )
                   Plaintiff,                   )
                                                )
 v.                                                        CIVIL ACTION NO.
                                                )
                                                )             _____________
 ATLANTIC RECORDING
                                                )
 CORPORATION,
                                                )    REMOVED FROM CIRCUIT
                                                )      COURT OF COLBERT
                   Defendant.
                                                )      COUNTY, ALABAMA
                                                )   CASE NO. 20-cv-2020-900129.00
                                                )

                                 NOTICE OF REMOVAL
          Defendant Atlantic Recording Corporation (“Atlantic”) hereby removes this

action to the jurisdiction of the United States District Court for the Northern District

of Alabama, Northwestern Division, on grounds of diversity jurisdiction under 28

U.S.C. §§ 1332, 1441, and 1446. This removal is appropriate on the following

grounds:

          1.      Plaintiff Fame Enterprises, Inc. (“Fame”) commenced this civil action

against Atlantic in the Circuit Court of Colbert County, Alabama (20-CV-2020-

900129.00), on or about May 26, 2020. This notice is timely filed within 30 days

after Atlantic was served with the Summons and Complaint on June 10, 2020.

          2.      A true and correct copy of all process, pleadings, and orders in the state

court action is attached hereto as Exhibit A pursuant to 28 U.S.C. § 1446.


43793694 v1
               Case 3:20-cv-00978-MHH Document 1 Filed 07/10/20 Page 2 of 6




                              DIVERSITY JURISDICTION

          3.      This case is removable under 28 U.S.C. § 1441 because the United

States District Court has original jurisdiction under 28 U.S.C. § 1332(a), which

states as follows:

                  (a) The district courts shall have original jurisdiction of
                  all civil actions where the matter in controversy exceeds
                  the sum or value of $75,000, exclusive of interest and
                  costs, and is between –

                        (1)    citizens of different States . . .

          4.      Fame alleges that it is a corporation organized under the laws of

Alabama with its principal place of business in Muscle Shoals, Alabama. (See

Complaint at ¶ 2, attached as Exhibit A.) Fame is a citizen of Alabama.

          5.      Atlantic is a Delaware corporation with its principal place of business

in New York, New York. (See Complaint at ¶ 3.) Atlantic is a citizen of Delaware

and New York.

          6.      Because Fame is a citizen of Alabama and Atlantic is a citizen of

Delaware and New York, the parties are completely diverse and citizens of different

states under 28 U.S.C. § 1332(a).

                              AMOUNT IN CONTROVERSY

          7.      Plaintiff’s complaint does not allege a specific sum of damages, but

under 28 U.S.C. § 1446(c)(2), a defendant in its Notice of Removal may assert an

amount in controversy where the initial complaint is silent on the amount. See Dart


43793694 v1                                     2
               Case 3:20-cv-00978-MHH Document 1 Filed 07/10/20 Page 3 of 6




Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014)

(“defendant’s amount-in-controversy allegation should be accepted when not

contested by the plaintiff or questioned by the court.”). To that end, Atlantic asserts

that the amount in controversy exceeds $75,000, exclusive of interest and costs.

          8.      In a breach of contract case seeking specific performance of a contract

to convey property, the amount in controversy is the value of the underlying

property. Occidental Chem. Corp. v. Bullard, 995 F.2d 1046, 1047 (11th Cir. 1993);

see also Waller v. Prof’l Ins. Corp., 296 F.2d 545, 547-48 (5th Cir. 1961) (using the

Gordon Growth Model “when the validity of a contract or a right to property is called

into question in its entirety, the value of the property controls the amount in

controversy.”).1

          9.      As set forth in the accompanying Declaration of David Woirhaye

(“Woirhaye Decl.”)2 attached as Exhibit B, the fair market value of the 57 master

sound recordings embodying the performances of Clarence Carter (the “Clarence

Carter Masters”) at issue in this litigation is estimated to be $389,000. This estimate




         In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
          1

Eleventh Circuit Court of Appeals adopted as binding precedent all of the decisions of the former
Fifth Circuit handed down prior to the close of business on September 30, 1981.
          2
          David Woirhaye is Senior Vice President and Chief Financial Officer of Rhino
Entertainment Company (“Rhino”), which, like Atlantic, is a company within Warner Music
Group (“WMG”). Rhino is the WMG company that manages all catalog rights for Atlantic,
including, without limitation, the Clarence Carter Masters.


43793694 v1                                    3
              Case 3:20-cv-00978-MHH Document 1 Filed 07/10/20 Page 4 of 6




was calculated using the widely accepted Discounted Cash Flow (“DCF”) income

approach and the Gordon Growth Model. See Woirhaye Decl.; see generally, Roe

v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010) (explaining that a

defendant may submit evidence to support its contentions surrounding the amount

in controversy). In addition to the value of the property in dispute, Fame’s complaint

alleges that Fame is entitled to compensatory damages and requests damages “in an

amount to be determined at trial.” (Complaint at ¶ 37.)

          10.    Claims involving the value of master sound recordings have been

determined to far exceed $75,000, exclusive of interest and costs. For example, in

Excel Music, Inc. v. Simone, No. CV. A. 95-3626, 1996 WL 5708, at *2 (E.D. La.

Jan. 5, 1996), the court determined that the amount in controversy exceeded $75,000,

exclusive of interest and costs, by relying on the appraised replacement value of 63

master sound recordings as $1,260,000. Id. at *3.

          11.    The United States Supreme Court holds that “when a defendant seeks

federal court adjudication (through removal), the defendant’s amount in controversy

allegation should be accepted when not contested by the plaintiff or questioned by

the Court.” Dart Cherokee Basin Operating Co., LLC, 135 S. Ct. at 553. “In other

words, all that is required is a short and plain statement of the grounds for removal,

including a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold. That is the end of the matter, unless the plaintiff contests,



43793694 v1                                4
              Case 3:20-cv-00978-MHH Document 1 Filed 07/10/20 Page 5 of 6




or the court questions, the defendant’s allegation.” Dudley v. Eli Lilly & Co., 778

F.3d 909, 912 (11th Cir. 2014) (internal citations and quotations omitted).

          12.    Absent any contest, Atlantic’s allegation of the amount in controversy

is sufficient to establish federal jurisdiction under 28 U.S.C. § 1446(c)(2). Dark

Cherokee Basin, supra. By submitting evidence of the appraised value, however,

Atlantic already has satisfied the “preponderance” standard “by showing . . . that

there is ‘additional evidence demonstrating that removal is proper.’” Crocker v.

LifeSouth Community Blood Centers, Inc., No. CV 15-0619-WS-B, 2016 WL

740296, at *2 (S.D. Ala. Feb. 23, 2016) (quoting Roe, 613 F.3d at 1061).

          13.    Given that the value of the property in dispute is estimated to be

$389,000, and that Fame seeks additional compensatory damages, the value of

Fame’s claim is more than $75,000, exclusive of interest and costs.

                                     CONCLUSION

          14.    Atlantic has given written and served written notice to all adverse

parties of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

It also has filed a copy of this Notice of Removal with the Clerk of the Circuit Court

of Colbert County, Alabama.

                                          Respectfully submitted

                                          /s/ Forrest S. Latta
                                          Forrest S. Latta     (ASB-0526-T62F)
                                          forrest.latta@burr.com
                                          Gerald Gillespy (ASB-3726-S56G)

43793694 v1                                  5
              Case 3:20-cv-00978-MHH Document 1 Filed 07/10/20 Page 6 of 6




                                         ggillespy@burr.com
                                         Emily Schreiber (ASB-2392-F12J)
                                         eschreiber@burr.com

                                         Attorneys for Defendant
                                         Atlantic Recording Corporation

OF COUNSEL
BURR & FORMAN LLP
420 20th Street North, Suite 3400
Birmingham, AL 35203
Tel: 205-251-3000
Fax: 205-458-5100




                            CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been served upon below named counsel
of record herein via CM/ECF, email, fax or First Class U.S. Mail on this the 10th
day of July, 2020, as follows:

          G. Rick Hall
          rhall@halltanner.com
          J. Michael Tanner
          mtanner@halltanner.com
          Douglas B. Hargett
          dhargett@halltanner.com
          HALL|TANNER|HARGETT|P.C.
          201 South Court Street, Suite 320
          Florence, AL 35630

                                         /s/ Forrest S. Latta
                                         Of Counsel




43793694 v1                                   6
